DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 11 Sep 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Nov 2020 has been entered.

Amendments Received
Amendments to the claims were received on 12 Nov 2020 and entered on 7 Dec 2020 with the filing of the RCE.

Status of the Claims
Canceled: 3, 4, 6, 8 and 9
Examined herein: 1, 2, 5 and 7




Withdrawn Rejections
All rejections of claims 3 and 4 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1, 2, 5 and 7 under 35 USC § 103 over Jourdan, Davis and Liebman is hereby withdrawn in view of Applicant's amendments; none of these references teaches "multiple different personalized predictive model classifiers".
The provisional rejection of claims 1, 2, 5 and 7 on the ground of nonstatutory double patenting over claims in copending application 14/655154 is hereby withdrawn in view of amendments made in the instant application and in '154, such that the claims are no longer obvious variants of one another.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5 and 7 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying individual-level risk factors for a patient condition of a patient-under-evaluation".

Steps of evaluating, analyzing or organizing information recited in the claims include "receiving patient training data …", "receiving individual patient data of the to-be-diagnosed patient …", "identify[ing] a similar patient cohort formed of the to-be-diagnosed patient and patient members of the patient training data …", "receiving multiple different outputs from the multiple different personalized predictive model classifiers", "ranking, using the weights assigned to the set of similar-patient risk factors … the ones of the set of similar-patient risk factors …", "generat[ing] the personalized risk factor profile of the to-be-diagnosed patient".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: that the method is "computer implemented" using various "modules" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not 

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 12 Nov 2020, Applicant argued against the rejection under § 101, and the examiner addressed these arguments in the Advisory Action of 25 Nov 2020.  No subsequent arguments have been presented, so the rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, et al. (Data Mining and Knowledge Discovery 2010; on IDS of 3 Oct 2019); and Yang, et al. (Current Bioinformatics 2010; previously cited).
Claim 1 is directed to a computer-implemented method comprising:
a.	"receiving patient training data … "
b.	"receiving individual patient data of the to-be-diagnosed patient …"
c.	"applying … a trainable similarity measurement technique configured to identify a similar patient cohort formed the to-be-diagnosed patient and patient members of the patient training data …"
d.	"generating and training … multiple different personalized predictive models …"
e.	"receiving multiple different outputs from the multiple different personalized predictive model classifiers …"
f.	"using the individual risk factor selection and ranking classifier, ranking, using the multiple different weighting factors …, the ones of the set of similar-patient risk factors …"
g.	"using the set of individual risk factors for the to-be-diagnosed patient to generate the personalized risk factor profile …"
With respect to claim 1, Davis teaches a computerized method of predicting diseases for a patient, comprising (indices correspond to limitations as indexed above):
a.	receiving a set of patient data, including training data …
b.	… and data of a testing patient (p. 394 § 4.1)

d.	generating an ensemble of predictive models for the patient (p. 397 § 4.5)
e.	implementing each of those models as computer software (bot. of p. 390), which entails "receiving the [] models at a [] classifier of [] at least one processor circuit"; using an ensemble of predictive models necessarily constitutes "multiple outputs from the multiple different [] predictive model classifiers"; the models include factors that weight the relative importance of the risk factors (p. 396 § 4.3)
f.	ranking personalized disease likelihoods for the testing patient (top of p. 402)
g.	reporting the ranked disease likelihoods so that the patient can be treated appropriately (pp. 408–412 §§ 9.1 and 9.2)
The only claim element that Davis does not teach is that the ensemble of classifiers are "multiple different … classifiers".  Davis teaches ensemble classification, but the classifiers are all collaborative filtering classifiers, differing only in the set of data on which they were trained (p. 394 § 4.1).  In contrast, the claims are directed to "multiple different personalized predictive model classifiers"; i.e. different types of classifiers (Specification ¶ 0021; claim 12).
Yang teaches that in addition to generating an ensemble of classifiers from different training sets (p. 2 § 2), "another direction for extending the ensemble idea is to gain the disagreement in sample classification by using different classification algorithms" (p. 11 § 4.1.3).
With respect to claim 2, Davis teaches that the model includes a constant                 
                    
                        
                            κ
                        
                        
                            a
                        
                    
                
             that "adds additional risk based on similarity to other patients with disease j" (p. 396); i.e. the constant                 
                    
                        
                            κ
                        
                        
                            a
                        
                    
                
             is "a score that represents a relevance level of each of the one of the set of similar-patient risk factors".

With respect to claim 7, Davis teaches that the patient data includes diagnostic codes (p. 393 § 3).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Davis, which uses an ensemble of homogeneous classifiers, to use an ensemble of heterogeneous classifiers, as taught by Yang, because Yang teaches that an ensemble of different types of classifiers is useful for biomedical data classification tasks.  Given that Yang teaches that this method is widely applicable to ensemble classification tasks, said practitioner would have readily predicted that the combination would successfully result in a method that identifies personalized risk factors for disease using an ensemble of heterogeneous classifiers.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
The arguments against the rejection under § 103 are moot in view of the new ground of rejection.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631